Order, Supreme Court, New York County (Judith J. Gische, J.), entered April 8, 2008, which denied defendants’ motion to vacate an order of the same court (Sherry Klein Heitler, J.), entered October 21, 2004, granting plaintiffs motion for summary judgment and directing entry of judgment against defendants in the principal amount of $95,470.03, unanimously affirmed, with costs.
*491Defendants were properly denied relief under CPLR 5015 (a) (2) since they did not show that their new evidence refuted the essential findings underlying the order and would probably have resulted in a different outcome (see Bongiasca v Bongiasca, 289 AD2d 121, 122 [2001]). The evidence submitted did not establish that the statements in question were fabricated (cf. McCarthy v Port of N.Y. Auth., 21 AD2d 125, 127 [1964]). In any event, Justice Heitler’s determination did not rest solely on those statements, but also on defendants’ initial failure to deny their indebtedness and their inability to offer any other evidence that they had made the payments as they claimed.
We have considered the defendants’ remaining contentions and find them unavailing. Concur—Saxe, J.E, Buckley, McGuire, Moskowitz and Acosta, JJ.